Citation Nr: 1211942	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  94-39 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to July 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the New Orleans Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 1996 a Board hearing was held at the RO before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  Additional hearings were held before Judges who are no longer at the Board.  As such, the remaining Judge that has held a hearing on this issue will enter a decision on this matter.

The case was initially remanded in July 1997 and then initially denied by the Board in July 2004.  The case was subsequently subject to September 2005, October 2008 and December 2009 Joint Motions for Remand by the parties, which resulted in contemporaneous remands to the Board by the Court of Appeals for Veterans Claims (Court).  Most recently the Board remanded the claim to the RO in May 2010.  In October 2011, the Board requested a Veteran's Health Administration (VHA) opinion, which was received in December 2011.          


FINDINGS OF FACT

1.  The evidence indicates that the Veteran does not have PTSD.

2.  An acquired psychiatric disability is not shown to have become manifest in service, psychosis is not shown to have become manifest within the first post-service year, and the Veteran's current psychiatric disability is not shown to be otherwise related to service.

3.  The Veteran's recent statements concerning treatment immediately after service are not deemed credible when reviewed based on all the evidence on file.

CONCLUSION OF LAW

The criteria for entitlement to service connection for psychiatric disorder, to include PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a June 2010 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the June 2010 letter and the opportunity for the Veteran to respond, the March 2011 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537,543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports and the December 2011VHA opinion.  Also of record and considered in connection with the appeal are the transcripts of Board and RO hearings, along with various written statements provided by the Veteran and by his representative on his behalf.  

The Board notes that the Veteran has affirmatively reported that he attempted to obtain private records of psychiatric treatment from Harbor Hospital during the time frame between 1976 and 1980 but was informed that such records were not available.  Also, the RO attempted to obtain records from the Social Security Administration but was informed that such records were not available.  Pursuant to the last Joint Motion, additional attempts to obtain service treatment records were undertaken.  It was determined that no other records were located.  Additionally, the RO gave the Veteran the opportunity to identify within a specific time frame, when he received alleged psychiatric treatment in service but the Veteran did not respond to this inquiry.  Consequently, the RO was not able to make further attempts to request records of the alleged treatment.  The Board notes that no further RO action, prior to appellate consideration of any of the claim is required.  

II.  Factual Background

The Veteran's service treatment records show no treatment for any psychiatric complaints, nor do they show onset of any psychiatric symptoms or diagnosis of a chronic psychiatric disorder during his period of active duty.  On June 1976 separation examination, psychiatric functioning was found to be normal and the Veteran specifically certified that to the best of his knowledge, he had never had any frequent trouble sleeping, depression or excessive worry or nervous trouble of any sort.  He also did not report any other psychiatric symptomatology and indicated that he was in good health.  

The Veteran's service personnel records reflect that he served in Korea from approximately July 1975 to June 1976, primarily in a supply function.  He was counseled on numerous occasions for unsuitable behavior from September 1975 to May 1976.  This behavior included lack of motivation, failure to comply with a verbal order, rank not on uniform, missed formation, requiring constant supervision to get the job done, not wanting to assume a job as a jeep driver, AWOL from driver's training and disorderly conduct.  It was noted that since his assignment to his unit, he had received a field grade Article 2 on June 5, 1976, with punishments of forfeiture of $50 pay for 2 months, restriction to Camp Humphreys for 15 days and 15 days extra duty.   Later in June 1976 action was initiated to discharge the Veteran under the expeditious discharge program based on lack of motivation and poor attitude.  The Veteran voluntarily consented to the discharge and separated from service on July 6, 1976.  His service was characterized as honorable.    

On claims for service connection filed in 1992 the Veteran variously reported treatment for "nerves" at Harbor General Hospital in 1979, and then in August 1977.

During psychiatric evaluation in April 1993, the Veteran gave a history of Valium and cocaine use and heavy drinking, which began in 1973 or 1974.  He stated that during service, in which he served in support of an artillery unit, he also developed intolerance for noise, particularly machinery noise and the noisy conversations of groups of people.  For instance, he stated that he had a lot of trouble in the mess hall because of the noisy conversations and the sounds of trays.  He noted that "it would make me jumpy and nervous and I would feel like pulling out my hair."  He indicated that following discharge, he lived with his sister in San Francisco.  For the first year he lived in a warehouse and his only mental health related difficulty was nervousness during lunch breaks.  He reported that during that time he saw a private physician who prescribed tranquilizers.  He indicated that he would take one pill and it would calm him down and that he continued this pattern of medication use for approximately 3 to 4 years.  (On general medical examination he reported stating taking the pill a day in 1977 or 1978.)  He also indicated that sometime in 1976 he started to drink heavily on a daily basis to help him sleep and rest.  Since 1988 he considered himself a recovering alcoholic as he only drank "now and then."  

He reported that he stayed in California for a total of 6 years.  Then in 1982 he moved to Houston where his brother lived.  He worked out of a labor pool and continued to avoid jobs, which were associated with noisiness.  During this time he saw a doctor on approximately three or four occasions but indicated that he was only prescribed pain pills.  During most of his stay in Houston, he was homeless, which made him anxious a lot.     

In November 1989 he moved to Louisiana to live with his sister.  Since moving he had felt depressed and would sometimes hear a voice in a dream and wake up crying.  He found himself sad and tearful at times during the day as well.  He worked for four months in a canning company but then quit because the work was too heavy and noisy.  He had not worked since.  He noted that for the past four years when he was under stress (usually when exposed to noisy conditions), his right arm and leg would shake like a nervous twitch.  The examiner diagnosed the Veteran with depressive disorder NOS, chronic, moderately severe, alcohol dependence, chronic, alcohol abuse (historic) and probable mixed personality disorder with dependent and avoidant features.  

During an April 1993 RO hearing, the Veteran testified that his nervous condition started while in service in South Korea.  He started using drugs and alcohol during this time and was discharged shortly thereafter.  He reported that he used to take medication for his nerves when he first got out of the service, from 1976 to 1980 and was treated at a hospital in California.  He indicated that he had gone to the VA for assistance but was told that his problem was not service connected.  

During an April 1994 RO hearing, the Veteran testified that prior to discharge from service, he saw a psychiatrist and also a drug counselor.  He also noted that in 1975 and 1976, during his last year in service, he started experiencing depression.  He did not recall receiving any medication during service but he indicated that after he got out of service, he was put on some medication for a while.  He thought the medication was Valium and he thought he received the treatment from Harbor General Hospital in the Los Angeles area beginning in 1976 or 1977.  He indicated that at that time he was experiencing similar problems to those he experienced in service.  Additionally, he reported that he was stationed around the DMZ in South Korea and experienced a couple of incidents where shots were fired from the other side.  

During a June 1996 Board hearing, the Veteran again testified that during service, he had symptoms of nervousness, including not being able to stand a lot of noise and shaking of his hands, feet, arm and leg.  He first started noticing the symptoms over the last two and a half years of service.  He also indicated that he started using alcohol after he began to feel depressed because it seemed to help in the short term.  

Private and VA treatment records from 1990 to 2002 include a chemical dependency progress note dated in February 1996.  At that time the Veteran reported a history of heroin and alcohol abuse, which he used to relieve the depression.  The diagnosis was alcohol and opioid dependence. The remaining records show treatment for depression, anxiety, mixed substance abuse and dependence, manic depression, and schizophrenia.  A psychiatric evaluation in March 2002 notes a history of chronic schizophrenia and depression "since military discharge" based upon the Veteran's account of his clinical history. 

VA treatment records from 2003 to 2010 show that the Veteran received continued psychiatric treatment.  The predominant diagnoses were schizophrenia and somataform disorder.  The Veteran also received a diagnosis of depression during this time frame.  Earlier in the time frame, the Veteran was also diagnosed with alcohol dependence in remission.  

During a May 2004 Board hearing, the Veteran testified that he was seen by mental health personnel before being discharged from service as a result of his difficulty with noises.  He thought that this was in 1975 while he was in Korea.  He indicated that he had been due to be discharged in September 1976 but that he had started to exhibit aggressive and hostile behavior and was offered an early discharge in July.  As this was after he had already been disciplined, he felt the early discharge was a good idea and he left service in July instead of September.  He reported that at that point he went back to California to live and continued to see a psychiatrist at Harbor General Hospital.  The Veteran's representative noted that both the Veteran and VA had attempted to obtain records from the hospital but were told that records from this period no longer existed.  The Veteran also indicated that he subsequently moved to Houston and then to Louisiana and that he had received treatment in both places.  The Veteran noted that he had never been hospitalized but that he was sure that he had been discharged as a result of early manifestation of his current psychiatric problems.  He also noted that since he separated from service he had only worked a total of six years.  Additionally, the Veteran indicated that he started using drugs and drinking after 1976.  He indicated that he started doing this because it made him feel a little better while doing it but he came to realize that it was only adding to his problems. 

Regarding PTSD, the Veteran felt that he had the disorder as a result of being in an artillery unit around where shells were being shot all the time.  He felt that it started with the ringing in his ears and got worse after that.   

On July 2010 VA medical examination, the examiner noted that the claims file and medical record had been reviewed.  The Veteran reported that he had symptoms of emotional distress, including psychosis while he was in the military but he was never treated although he did inform his chain of command that he was experiencing mental illness.  Specifically, he indicated that in 1976, while on an artillery exercise near Fort Sill, he suffered a lack of sleep for several days and at that time experienced psychosis, including auditory hallucinations.  He indicated that following service he was treated in Los Angeles and then Houston and then Louisiana.  He also stated that he had been treated on an outpatient basis for drug and alcohol problems and that he stopped using heavily in the 1990s.  He had been away from marijuana and cocaine since 1996.  

He indicated that his current symptoms included a history of auditory hallucinations.  He noted that he was uncomfortable around other people and that he had recently had homicidal ideas.  His lack of ability to sleep was his worst symptom.  He noted that he had been unable to work through the years due to his depression and inability to sleep.  He stated that he had never been able to maintain good relationships with friends or in romantic endeavors because friends or romantic partners would always leave because they could not deal with him and his depression.  He did indicate that he had two friends.

Review of psychological symptoms showed reports of anxiety, panic, depression and sleep problems.  The Veteran indicated crying spells, anhedonia, and nightmares.  He stated that he experienced troublesome and frightening nightmares two to three times per month.  He indicated irritability and anger control issues.  He had a history of auditory hallucinations as well as suicidal and homicidal ideation. After interview and psychiatric testing, the examiner diagnosed the Veteran with schizophrenia, chronic undifferentiated type.  

The examiner commented that giving the Veteran the benefit of the doubt, he did suffer from schizophrenia and that his symptoms began when he was a soldier at Fort Sill.  He stated that he was hospitalized shortly after being discharged and if accurate, this certainly was within the one year post-discharge regulation with regard to service-connected mental illness.  The Veteran had a history of polysubstance abuse versus dependence and his mental illness had been virtually intractable though he had been tried on a variety of medications for the past 30 years.  It was the examiner's opinion that the condition was static and unlikely to improve for the foreseeable future.    

In a subsequent November 2010 addendum the November 2010 VA examiner indicated that based on the prior examination, which included a thorough review of the claims file, the Veteran did not have any mental disorder or subsequent functional impairment directly caused by military service.  Furthermore, his mental problems were self-inflicted from Axis II personality disorder interacting with polysubstance dependency.  He noted that these factors were almost bound to occur with or without military service.  He concluded that the Veteran's mental difficulties were not caused by military service.  

In an April 2011 letter, the Veteran's sister indicated that she is a registered nurse and was aware of the Veteran's condition and diagnosis.  She noted that the Veteran lived with her in California after he was discharged from service and at that time he was treated for PTSD, major depression, and anxiety at Harbor General Hospital.  She indicated that he was on multiple medications at that time, which left him in a zombie-like state.  He was severely depressed, unable to sleep at night and was having bad dreams about the war.  She reported that he was later diagnosed with bipolar disorder.

The sister indicated that she had noticed that there was something wrong with him and initially took him to Harbor General Hospital for medical intervention in August 1976 and that she continued to take him there until October 1980.  She reported that she was present in the room when he saw his doctors so that she was very familiar with his mental condition.  In 1980, the Veteran moved to Texas and continued to receive mental health care.  

In a separate April 2011 letter, the Veteran's brother indicated that when the Veteran moved to Houston, he noticed that he was not acting right.  He was depressed all the time, was either not sleeping or sleeping too much, was jumpy, and was acting really crazy.  The brother thought that he seemed to have posttraumatic stress disorder.  The brother took the Veteran to Ben Taub Hospital and believed that he was diagnosed with PTSD and schizophrenia.  The Veteran was treated there until he moved to Lafayette, Louisiana. 

In the December 2011VHA opinion, the VA psychiatrist indicated that based on a review of the record, the Veteran probably had paranoid schizophrenia, depression NOS and a somatoform disorder based both on his complaints, overall history and the conclusions drawn by multiple psychiatrists and a psychologist following the performance of psychological testing in November 2005.  While the Veteran has claimed a diagnosis of PTSD, he had never provided a detailed account of those symptoms, which are specific to PTSD.  Moreover, it was not clear that he was ever exposed to any clearly life threatening stressors while in the military.  In this regard, it was never reported in explicit fashion that any of the shots fired near the DMZ fell in his close proximity.  In short, the Veteran had not provided a detailed convincing narrative to support a diagnosis of PTSD.  

The psychiatrist also found that there was no objective evidence that the Veteran had received any mental health treatment while in the military.  Moreover, there was no record of him having complained of any problems with depression or anxiety.  Records did indicate a history of misconduct, including failure to report to an assigned post on one occasion, and also a lack of motivation and a poor attitude resulting in an early discharge.  The psychiatrist noted that this may have been an outgrowth of some underlying mental illness but this would purely be conjecture.  Overlying all of the Veteran's problems in the military and the years immediately following his discharge was a history of substance abuse, which confused the clinical picture and which could, in itself, lead to a mood disorder.  While it was conceivable that the Veteran was in the prodromal stage of schizophrenia prior to his discharge in which the most obvious symptoms of the illness such as paranoia and auditory hallucinations were not yet manifest, there was again no objective evidence for this having been the case.  

In February 2012 argument, the Veteran's attorney contended that the December 2011 psychiatrist and the July 2010 psychologist both recognized that it was likely that the Veteran's schizophrenia began in service.  The attorney also contended that if service connection was not granted, the Board's medical opinion request instructions should be found to be improper.  He noted that VA may not suggest an answer or limit the field of inquiry by the expert.  He also indicated that VA needed to make a request that was impartial, unbiased and neutral.  He then contended that the Board's request was improper as it informed the psychiatrist that the Veteran's statements were not credible.  

Additionally, the attorney claimed that this credibility finding was in conflict with an earlier July 2004 decision where the Board indicated that the Veteran's contentions were considered credible insofar as he described his current symptoms and his beliefs that his psychiatric disorder was incurred in or aggravated in service.  Also, in the subsequent February 2009 decision, the Board had never questioned the credibility of the Veteran's statements.  Additionally, since the Board had remanded the case in May 2010, there had been no determination regarding the credibility of the Veteran's statements.  Consequently, the attorney argued that the Board improperly advised the VA psychiatrist that the Veteran's statements were not credible.  Thus the request limited the examiner's opinion to consideration of other evidence aside from the Veteran's statements and assembled the request in such a way that was needlessly suggestive.  Accordingly, the attorney contended that the Board should return the psychiatrist's opinion to him so that he could be properly advised of the relevant and favorable evidence and so the Board could present the facts in a neutral and unbiased manner.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

Certain listed, chronic disabilities, including psychosis, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
  
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

At the outset, the evidence does not establish that the Veteran has PTSD.  In this regard, the more current evidence of record shows consistent diagnoses of schizophrenia and somataform disorder without any PTSD findings.  Also, none of the VA examiners diagnosed the Veteran with PTSD.  Accordingly, there is no basis for awarding service connection for this disorder.  38 C.F.R. § 3.304(f).

The service treatment records are entirely negative for any complaints, findings or diagnoses of psychiatric pathology.  The Veteran has reported both that he experienced such pathology in service and that he received some mental health treatment during service.  However, the Board does not find these reports credible.  In this regard, in addition to there being no documentation of record indicating that any psychiatric treatment was received during service, on his June 1976 report of medical history at separation, the Veteran specifically certified that to the best of his knowledge, he had never had any frequent trouble sleeping, depression or excessive worry or nervous trouble.  He also did not report any other psychiatric symptomatology and indicated that he was in good health.  Moreover, on claims submitted in 1992, he first reported treatment for nerves variously in August 1977 and in 1979.  Given this contemporaneous reporting indicative of normal functioning, the Board does not find the Veteran's much later reports (given in the context of an attempt to receive compensation for current psychiatric disability) of experiencing psychiatric problems, including nervous trouble and difficulty sleeping, during service credible.  

Also, the medical opinions of record do not include any probative conclusion that psychiatric pathology was present in service.  The April 1993 VA examiner simply recorded the Veteran's non-credible report that he experienced symptoms during service but did not make any conclusion as to whether such symptoms were actually shown during service.  The July 2010 VA examiner did initially conclude that "giving the Veteran the benefit of the doubt" his symptoms did begain during service while stationed at Fort Sill.  However, as this opinion was entirely based on the Veteran's non-credible account of experiencing symptoms in service, the Board cannot attach to it any probative weight.  

Further, although the December 2011 VA psychiatrist commented that the Veteran's reported disciplinary problems, lack of motivation and poor attitude could have been an outgrowth of some underlying mental illness, he also found that this would purely be conjecture.  Consequently, the Board does not attach any probative weight to this comment.  See e.g. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  Moreover, the examiner indicated that it was conceivable that the Veteran was in the prodromal stage of schizophrenia prior to his discharge, in which the most obvious symptoms of the illness such as paranoia and auditory hallucinations were not yet manifest.  The Board notes that finding that manifestation of psychiatric disorder during service is conceivable is speculative and too indefinite to provide a basis for finding that such manifestation actually occurred.  See e.g. Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Additionally, the psychiatrist specifically found that there was no objective evidence of the presence of such a prodromal stage and as mentioned, the Veteran's own report of psychiatric symptoms during service is not credible.  Accordingly, given that the service treatment records tend to indicate that psychiatric symptomatology was not present during service; given that the Veteran's assertions concerning the presence of such symptomatology during service are not credible and given that the medical opinion evidence concerning the presence of manifestation of psychiatric disability during service is either speculative in nature or based on the Veteran's non-credible reporting, the Board concludes that the weight of the evidence is against a finding that any psychiatric disability was manifest during service.  

The evidence also does not show that psychosis became manifest during the first post-service year.  The Veteran's sister, an RN, has specifically corroborated the Veteran's account of receiving psychiatric treatment soon after service and the Board does not find a sufficient basis in the record for finding her reporting non-credible.  However, her reports simply indicate that the Veteran was severely depressed and anxious and was treated for these symptoms and PTSD.  They do not indicate that he was suffering from psychosis.  Significantly a psychosis was not found when he was examined in 1993.  This would suggest that a psychosis had not yet had its onset, as by definition, a psychosis is considered a presumptive disease.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this regard, for VA rating purposes, the psychotic disorders essentially include various forms of schizophrenia, delusional disorder, psychotic disorder, not otherwise specified (atypical psychosis) and schizoaffective disorder and it is neither shown nor alleged that the Veteran was diagnosed with any of these disorders within the first post-service year.  To the contrary, the Veteran's sister has indicated that the Veteran's initial symptomatology simply led to a later diagnosis of bipolar disorder, which is classified as a mood disorder.  

The Board also notes that psychosis has been more broadly viewed as a behavioral disorder causing gross distortion or disorganization of a person's mental capacity, affective response and capacity to recognize reality, communicate, and relate to others to the degree of interfering with the person's capacity to cope with the ordinary demands of everyday life.  See Dorland's Illustrated Medical Dictionary, 27th Edition, p. 1478.  In regard to this broader definition, the Veteran's sister did not allege that the Veteran experienced gross distortion or disorganization in the capacity to recognize reality.  She did indicate that he appeared "zombie like" but this was attributed to the medications he was taking.  Additionally, the Veteran affirmatively reported during the April 1993 VA examination that during his first post-service year, he was working at a warehouse and his only mental health related difficulty was "nervousness" during lunch breaks at work.  Again, his applications for benefits in 1992 reported the first treatment was either in August 1977 or in 1979.  Accordingly, even assuming that this broader definition could be applicable to the instant case, the presence of psychosis during the first post-service year has not been established.  

Notably, the July 2010 VA examiner did note the Veteran's report that he was hospitalized shortly after service and that if accurate, this hospitalization was certainly within the first post-service year.  However, this finding is based on the misunderstanding that the Veteran received inpatient treatment at Harbor Hospital near Los Angeles.  To the contrary, the reports of both the Veteran and his sister indicate that he received outpatient treatment at Harbor Hospital but do not indicate that he ever received any inpatient treatment.  Accordingly, given this discrepancy, and given that the VA examiner did not actually identify the presence of any psychosis within the first post-service year, the July 2010 VA examiner's notation does not provide a basis for an award of presumptive service connection.  38 C.F.R. §§ 3.307, 3.309.   Again, the more credible evidence suggests the initial treatment was no sooner than August 1977. 

Regarding whether the Veteran's current psychiatric disability is otherwise related to service, the Board notes that in his November 2010 addendum, the VA examiner specifically found that the Veteran did not have any mental disorder or subsequent functional impairment directly caused by military service.  To the contrary, he found that the Veteran's mental problems were self-inflicted from Axis II personality disorder interacting with polysubstance dependency.  He also noted that these factors were almost bound to occur with or without military service and thus concluded that the Veteran's military difficulties were not caused by military service.  This opinion specifically weighs against a finding that the Veteran's current psychiatric disability is otherwise related to service.  

Additionally, this opinion is not contradicted by any of the other medical opinions of record.  Notably, the April 1993 VA examiner did not comment on any potential medical nexus and the December 2011 VA examiner, as explained above, provided only highly indefinite, minimally probative findings.  Also, as alluded to above, although the July 2010 VA examiner's initial opinion tended to indicate that the Veteran's schizophrenia began in service, it was based only on the Veteran's non-credible reporting and a misunderstanding as to whether the Veteran was hospitalized soon after service.  Consequently, the Board does not find it probative.   Accordingly, the weight of the evidence is against a finding that the Veteran's current psychiatric disorder is otherwise related to service.  Moreover, as it is not established that a personality disorder was present in service, there is no basis for finding that the Veteran's current Axis I disorder is superimposed on any service-related personality disorder.  

The Board notes that the Veteran has asserted that his psychiatric disability began in service and he is competent to make such an assertion.  However, as the Board has found his assertions non-credible, they are not entitled to any probative weight.  Regarding the Veteran's attorney's assertion concerning the instructions given to the December 2011 VHA psychiatrist, the Board notes that the request simply indicated that the Board did not find the Veteran's assertions of psychiatric symptomatology during service credible for the same reason that is explained above.  Such a finding is quite obviously under the Board's purview and simply reflects the result of an objective analysis of the record.  Also, as it does constitute a specific objective finding and does bear directly on the questions posed to the psychiatrist, the Board does not consider it to be "needlessly suggestive" or to have improperly limited the psychiatrist's field of inquiry.  In fact, the examiner was instructed to review the entire claims folder before responding to the questions asked. 

The Board also finds that its current assessment of the Veteran's credibility concerning in-service manifestation of psychiatric disability is not inconsistent with its earlier findings.  Although the July 2004 decision found that the Veteran's assertions were credible insofar as he described his current symptoms and his beliefs that his disorder was incurred in service, it did not specifically assess the credibility of his reports of actually experiencing psychiatric symptomatology in service.  Also, as noted by the Veteran's attorney, the February 2009 VA decision did not assess the Veteran's credibility but denied his claim on other grounds, an approach that was specifically found inadequate by the December 2009 Joint Motion for remand and December 2009 Court order.  Further, even assuming there is some technical inconsistency between the current and former Board findings, it is simply a consequence of a more detailed current review of the record.     

In summary, given that the evidence does not establish manifestation of the Veteran's current psychiatric disability in service, the presence of psychosis within the first post-service year or a relationship between current psychiatric disability and service, the instant claim must be denied.  


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


